Exhibit 10.1

WALKER & DUNLOP, INC.

NON-EXECUTIVE DIRECTOR COMPENSATION RATES

The board of directors (the “Board”) of Walker & Dunlop, Inc. (the “Company”),
adopted new compensation retainer rates for the Audit Committee and Compensation
Committee Chairs and Compensation Committee members effective following the
election of Board members at the Company’s June 4, 2015 annual meeting of
stockholders.

The following represents a summary of the current annual retainer rates for
non-executive Board members as well as for committee member and chairperson
service and the Lead Director:

 

Compensation Component

  

Rate

Annual Retainer    $60,000 in cash, $60,000 in restricted stock (1) Committee
Chair Cash Retainers (2)   

Audit-$25,000

Compensation-$25,000

Nominating & Corporate Governance-$15,000

Committee Member Cash Retainers   

Audit-$10,000

Compensation-$10,000

Nominating & Corporate Governance-$5,000

Lead Director Annual Cash Retainer    $20,000

The Company also reimburses each of its directors for their travel expenses
incurred in connection with their attendance at full Board and committee
meetings.

 

(1) The non-executive director grants of restricted stock vest on the one-year
anniversary of the date of grant, subject to the non-executive director’s
continued service on the Board.

(2) Committee chairpersons will receive the Committee Chair Cash Retainer in
lieu of a Committee Member Cash Retainer for service on the committee they
chair.